DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/31/21 have been received.  Claims 4, 9, 10, 18, and 21 have been amended. Claim 22 has been cancelled.
Claim Objections
3.	The objections to claims 4, 9, and 18 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 10 and 11 is withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 21 and 22 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Al-Hallaj et al. (US 6,942,944) as cited in IDS dated 8/21/19 on claim(s) 21 is/are withdrawn because the Applicant amended the claim.
Allowable Subject Matter
7.	Claims 1-21 are allowed.

9.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for the invention in claims 12 through 20 are substantially the same as provided in the Office Action mailed 3/22/21 and apply herein.
10.	The following is an examiner’s statement of reasons for allowance: Regarding the invention in claim 21, previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 3/22/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724